Citation Nr: 0632116	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  06-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of service connection for 
residuals of paralytic polio.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1954 to           November 1959.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In an 
October 2005 decision, the RO proposed to sever service 
connection for residuals of paralytic polio - including 
associated secondary medical conditions and other benefits.  
Previously, the RO had awarded service connection for 
residuals of polio through rating decisions consisting, 
initially, of a January 2001 decision granting service 
connection for lower extremity atrophy and a low back 
disorder.  Subsequent decisions had also granted 
service-connected compensation for a restrictive pulmonary 
defect, depression, carpal tunnel syndrome (with a residual 
scar from a carpal tunnel release, and a Special Home 
Adaptation grant, Automobile and Adaptive Equipment, and 
Special Monthly Compensation (SMC) benefits.

In February 2006, to contest the proposed severance, the 
veteran and his spouse testified at a hearing at the RO 
before a local Decision Review Officer (DRO).

In an April 2006 rating decision, the RO determined that 
service connection would be severed effective July 1, 2006.  
The veteran has since appealed that decision.  And in August 
2006, he testified at another hearing at the RO - this time 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are of record.

During the more recent hearing, the veteran submitted 
additional evidence (copies of his personnel and public 
health records from during service), and he waived his right 
to have this additional evidence initially considered by the 
RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2006).  Also, in 
September 2006, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.	In its January 2001 rating decision, the RO granted 
service connection for     right and left lower extremity 
atrophy due to paralytic polio (which was considered to be 
service-connected, in and of itself), and for a low back 
disorder secondary to the paralytic polio condition.  In 
rendering that decision, the RO determined the veteran had 
experienced the onset of his condition while on active duty 
for training (ACDUTRA) in the National Guard.   

2.	Through subsequent rating actions, dated from between 
April 2001 and December 2003, the RO awarded additional 
service-connected compensation benefits for a restrictive 
pulmonary defect, loss of use of both feet, depression, 
bilateral carpal tunnel syndrome, and for a residual scar 
from left carpal tunnel release surgery - each as secondary 
to the paralytic polio.  The RO also awarded a Special Home 
Adaptation grant, Automobile and Adaptive Equipment, and SMC.

3.	The January 2001 original rating decision that granted 
service connection for paralytic polio had a substantial 
basis in the record and appropriately considered 
all applicable legal provisions pertaining to an award of 
service connection, including as to when service connection 
may be granted for disability attributable to service on 
ACDUTRA, for injury or disease incurred (or aggravated) 
therein.  There is no indication that prior rating decision 
was clearly and mistakably erroneous.   


CONCLUSION OF LAW

The criteria are met for restoration of service connection 
for the residuals of paralytic polio - including all 
attendant benefits stemming from this grant.  38 U.S.C.A. §§ 
5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.105(d), 3.303, 3.379 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Other, more recent, cases have expounded on the timing of the 
VCAA notice as this relates to prejudicial error and 
discussed additional content requirements, including insofar 
as the downstream effective date element.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The determinative issue in this case, however, is whether 
there was a sufficient basis for severing service connection 
for the residuals of paralytic polio, on the justification 
that the January 2001 rating decision that originally awarded 
service connection for lower extremity atrophy due to 
paralytic polio -- essentially, which found the underlying 
polio condition to be service-connected (and provided the 
basis for future awards of benefits related to that 
condition), was the product of clear and unmistakable error 
(CUE).  And where, as here, the dispositive issue involves 
the determination of whether there was CUE in a prior 
decision (either by the RO or for that matter the Board), the 
VCAA is inapplicable.  See Parker v. Principi, 15 Vet. App. 
407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc).

So there was no specific obligation for VA to provide the 
veteran preliminary notice or assistance with his claim under 
the VCAA.  In any event, the inapplicability of the VCAA is 
inconsequential in this particular case because the Board is 
granting the veteran's claim (i.e., reinstating service 
connection and all attendant benefits).  So even assuming for 
the sake of argument that the VCAA applied, there is no need 
to discuss whether there has been compliance with it because, 
even if there has not been, this still would amount to no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As indicated, the VCAA does not apply under the circumstances 
of this case, so the above requirements set forth in 
Dingess/Hartman are not determinative.  It warrants 
mentioning only that the RO's April and July 2006 
correspondence to the veteran included an explanation of the 
evidence required to establish the disability rating and 
effective date elements of a claim for service connection -- 
providing additional relevant notice information in advance 
of the further RO action that will be necessary to effectuate 
this decision, restoring service connection for residuals of 
the paralytic polio condition.

Governing Laws and Regulations

An award of compensation may not be terminated, reduced or 
otherwise     adversely affected unless the beneficiary has 
been notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.                              
38 C.F.R. § 3.103(b)(2) (2006).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.                  The claimant 
will be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, final rating action will be taken.  38 U.S.C.A. 
§§ 5109A, 5112(b)(6) (West 2002);                   38 C.F.R. 
§ 3.105(d) (2006).

CUE is defined as a very specific and rare kind of error.  
"It is the kind of error,     of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error  is 
accepted, if it is not absolutely clear that a different 
result would have ensued,      the error complained of cannot 
be, ipso facto, clear and unmistakable."                 See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).



To determine whether CUE was present in a prior decision, 
there is a three-pronged test that applies:  (1) it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).    

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection.  However, the 
reviewable evidence is not limited to that which was before 
the RO in making its initial service connection award.  
Daniels v. Gober, 10 Vet. App. 474, 479-80 (1997).   

The general law and regulation pertaining to service 
connection state that it may be established for current 
disability resulting from a disease or an injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  And even more relevant to this 
particular appeal, service connection also may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA, or for injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. § 3.6.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Additionally, the applicable VA regulation provides that if 
the first manifestations of acute anterior poliomyelitis 
present themselves in a veteran within 35 days of termination 
of active military service, it is considered to be probable 
that the infection occurred during service.  If they first 
appear after this period, it is probable that the infection 
was incurred after service.  See 38 C.F.R. § 3.379.  

Analysis

Based upon consideration of the comprehensive evidence of 
record and relevant legal provisions, there is a definitive 
substantive basis for the original January 2001 rating 
decision that granted service connection for residuals of 
paralytic polio.  Hence, the severance of service connection 
for this condition and its associated residuals was not 
warranted, in the absence of CUE in that prior decision.

The January 2001 rating decision that initially awarded 
service connection for paralytic polio determined this 
benefit was warranted because the initial medical diagnosis 
of polio, provided in July 1959, was obtained during the same 
time period the veteran was performing annual ACDUTRA in the 
National Guard.  His polio was therefore considered to have 
constituted a disability resulting from a disease incurred 
while performing ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106 
(West 2002); 38 C.F.R. § 3.6 (2006).  The specific 
disabilities for which service connection was then granted 
consisted of bilateral lower extremity atrophy due to the 
paralytic polio (in the context of that rating decision, 
essentially granting service connection for the underlying 
polio condition itself), and a low back disorder secondary to 
the service-connected polio (in accordance with 
38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995)).

Through several subsequent rating decisions, the RO awarded 
service connection for additional disabilities that also were 
determined to be attributable to the polio (i.e., secondary 
to it).  Awarded, as well, were a Special Home Adaptation 
grant, Automobile and Adaptive Equipment, and SMC (under 
various provisions of 38 U.S.C.A. § 1114), each as the result 
of one or more manifestations of the service-connected 
paralytic polio.  An additional award was provided of basic 
eligibility to Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code.  (The veteran has since indicated he is not seeking 
renewed entitlement to that particular benefit, although 
inasmuch as the underlying award of service connection for 
paralytic polio is being restored, that would nonetheless 
provide a basis for basic eligibility for DEA if later 
sought.)  The original rating decision, determining the polio 
was service connected, thus provided the basis for each of 
these subsequent awards of additional benefits.

Considering the evidence of record at the time of the January 
2001 rating decision, and which provided the evidentiary 
foundation for that determination, the veteran's service 
personnel records indicate he served in the Army National 
Guard between February 1954 and November 1959.  He had 
service in the Oregon National Guard between February 3, 1954 
and January 27, 1957, and thereafter in the Washington 
National Guard up until November 4, 1959.  During the latter 
period of service, the unit in which he served for a 
substantial period of time was the Second Missile Battalion, 
205th Artillery Division, Battery A.  And the reason listed 
for his military separation was the onset of physical 
disability due to paralytic polio.

The complete service medical records (SMRs) were not 
available for the veteran's National Guard service.  A 
January 1957 service entrance examination conducted by the 
Washington National Guard, one of the records that are 
available, did not show any specific prior medical 
conditions.  Attempts at that time (as well as more recent 
efforts) to obtain his entire medical file from the National 
Personnel Records Center (NPRC) - a military records 
repository, and from other sources did not yield further 
information.  In these situations, VA has a heightened duty 
to perhaps consider applying the benefit-of-the-doubt 
doctrine to compensate for the missing records.  See Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

With respect to the medical diagnosis of the condition 
claimed, a report of the veteran's private hospitalization 
indicated he was admitted on July 24, 1959 with a diagnosis 
of paralytic polio, with the onset of related symptoms 
approximately 10 days beforehand.  

A November 1959 private physician's statement confirms the 
veteran had paralytic polio, and that it was believed he 
would be disabled for at least one year since both legs were 
affected.  Also, a February 1998 letter since obtained from 
the company where he was previously employed stated that his 
employment commenced in January 1957, and that he was 
required to utilize a medical leave of absence from July 20, 
1959 until June 16, 1960.  

The veteran also provided information and explanation through 
correspondence     to the RO and his May 1999 testimony at a 
DRO hearing (in support of the original claim for service 
connection), as to the events by means of which his claimed 
condition developed during service.  He explained that during 
the last two weeks of June 1959 his unit had a training 
assignment at a facility in Yakima, Washington, and that 
during the final two to three days of training he became ill 
with what he initially thought was the flu.  But after 
returning home from this training, the condition became 
progressively worse, and he was eventually diagnosed as 
having polio.

During that DRO hearing, the veteran's spouse, a licensed 
clinical nurse, testified that the symptoms he experienced 
upon his return from his unit in 1959 were of particular 
severity and included fatigue and numbness and weakness in 
his lower extremities.  Also testifying were several other 
individuals from the unit in which he served, stating that 
from their recollection that branch of the 205th Artillery 
Division was on duty on a nearly continuous basis over the 
summer of 1959, and that training exercises were often 
conducted up to four weekends out of every month.

A copy of Annual Active Duty for Training orders from May 
1959 from the State of Washington, Military Department, 
indicated that during the summer of 1959 the veteran's unit 
was on ACDUTRA at what was listed as a National Guard Gun 
Site at the Kenmore location, in the Seattle area.  This 
helped confirm he had ACDUTRA at or around the time period 
identified, a prerequisite for finding that a claimed disease 
was incurred during his military service under 38 C.F.R. § 
3.6.


Specific dates of training exercises were not listed.  There 
were several National Guard units listed, however, other than 
the one in which the veteran served, for which most had 
training dates during June 1959.  Those dates of training 
exercises for the Yakima Firing Center were from June 6th to 
the 20th.

In accordance with the above findings from during service and 
since then, there is a clearly identifiable basis for the 
January 2001 favorable decision.  During the course of the 
appeal, the issue under review was an apparent application of 
the provisions on service connection in adjudicating the 
original January 2001 decision, which was characterized as 
erroneous.  And consequently, in an October 2005 rating 
action the RO proposed to sever the grant of service 
connection.  The justification for finding CUE in the prior 
decision granting this benefit was that the preliminary 
requirements to demonstrate service connection were not met 
because the dates of ACDUTRA during service were not 
established, and since it was not shown the veteran developed 
the condition claimed during a period of ACDUTRA.  The 
potential likelihood of a period of ACDUTRA in June 1959 
was also considered based on service between June 6th at 
least through June 20th in 1959, and it was observed there 
was no medical evidence linking service with the polio 
condition that was later diagnosed.

The review of the previous grant of service connection on 
this justification, although referring to the factual 
background, in fact pertains to the extent to which the 
applicable legal provisions were implemented, the provisions 
in accordance with 38 C.F.R. § 3.6 for service connection for 
injury or disease incurred (or aggravated) during ACDUTRA, 
where the claimant was on duty in a National Guard unit that 
had active training exercises on a continuous basis.  
The issue considered was whether the criteria in 38 C.F.R. § 
3.6 were sufficiently met to warrant its application.  As 
explained in more detail below, this requirement of 
disability having been sustained during ACDUTRA was 
appropriately satisfied, and also such that application of 
section 3.6 would not amount to CUE.



As an initial matter, the evidence that has been included in 
the record since January 2001, in addition to the findings 
already of record, does not include any findings that would 
substantially change the evidentiary background upon which 
the veteran's claim would be evaluated.  In this regard, 
unlike with determinations as to solely whether there was 
CUE, the issue of restoration of a benefit where entitlement 
has been severed may permissibly take into consideration 
evidence added to the record since the decision under review.  
See Daniels, 10 Vet. App. at 479-80.  The additional VA 
outpatient treatment records and examinations since obtained 
in this case have been for current medical conditions and do 
not affect the matter of the initial grant of service 
connection.

In addition, the veteran has provided numerous statements 
providing further information and clarification to support 
his account of the development of his polio condition.  
During the August 2006 Board hearing, he provided a copy of 
public health records from a county government agency during 
the period in which he served, listing him as having had an 
onset date of July 15, 1959 of his polio condition (with a 
date of report of July 29th of that same year).  Also 
provided was a recently obtained copy of fiscal records from 
the Washington National Guard (along with other service 
personnel records), showing he had participated in a period 
of training exercises between June 6th and June 29th, in 1959.  
This additional information is consistent with the findings 
already described, in reference to the original claim.  So in 
considering the issue on appeal, the evidence that has been 
obtained since January 2001 is generally consistent with the 
original evidence of record and presents further confirmation 
of the earlier information record of events during service. 

On this basis, the original grant of service connection is 
supported by the record.  There is at present evidence the 
veteran had National Guard service between June 6th and 29th, 
1959, and inasmuch as there are also already records 
indicating his unit amongst several other National Guard 
units were on extended active training exercises during the 
summer 1959, as previously established, the specific nature 
of his service was that of ACDUTRA.  Also providing even 
further verification of his ACDUTRA during this time frame is 
a military record he has presented, including his name 
amongst the list of personnel with changes in duty status, 
and with the apparent "subcommand" unit listed as the 115th 
Artillery Brigade of the 2nd Missile Battalion, 205th 
Artillery Division.  Considering this appears to have been 
the unit to which a temporary transfer was effected in 1959, 
that brigade was stationed at the Yakima Firing Center, and 
is consistent with his description of the circumstances of 
his service at or around when he developed the condition 
claimed.

So the specific nature of the veteran's service in the 
National Guard in connection with the claimed medical 
condition having been verified, based on both earlier and 
more contemporaneous evidence, the remaining consideration is 
whether there is competent evidence linking the onset of his 
paralytic polio condition with service, and this is likewise 
shown.  As indicated, during his hospitalization during 
enlistment in the National Guard, the medical diagnosis of 
paralytic polio was rendered on July 24, 1959.  Subsequently 
received public health records place the first reported 
diagnosis at July 15th, only approximately two weeks after a 
documented period of ACDUTRA.  Additionally, both the veteran 
and his spouse, who is also a licensed nurse and had observed 
his condition at that time, have testified concerning the 
onset of his flu-like symptoms (albeit misperceived) toward 
the end of that period of training, and which persisted up 
until the time of his diagnosis.  So there is a reasonable 
justification then upon which to find that his diagnosed 
illness had incurrence during service since VA regulation 
presupposes a latency period between the initial symptoms and 
actual diagnosis.

That is to say, a VA regulation directly addresses when acute 
anterior poliomyelitis, if first manifested subsequent to 
military service, may still be considered to have been 
presumed to have incurred therein.  See 38 C.F.R. § 3.379.  
This presumption applies to instances in which the claimant 
had recently separated from "active military service."  
Notwithstanding that it would not necessarily apply to 
reserve duty service, which under the applicable law meets 
the definition of active service once an injury (and in-
service disease, for periods of ACDUTRA) was sustained (or 
aggravated) directly therein, this provision is still 
significant in understanding the background of this 
particular case, and thus supportive of the claim.  The 
presumption indicates that if poliomyelitis is diagnosed 
within 35 days of termination of active military service, it 
is considered to be probable that the infection occurred 
during service.  This takes into account an incubation period 
before a confirmed diagnosis would likely be made.  Since the 
confirmed diagnosis in this instance was within the 35-day 
period specified, this presumptive provision provides further 
support regarding the likelihood of a link between the 
veteran's ACDUTRA service in June 1959 and his subsequent 
diagnosis of polio.

Accordingly, the original January 2001 rating decision that 
granted service connection for the residuals of paralytic 
polio was objectively supported by the record, and the 
application of 38 C.F.R. § 3.6 in this particular case could 
not have constituted CUE in that decision.  It is confirmed 
the veteran was on ACDUTRA up until June 29, 1959, and on the 
basis of his symptoms described during training and medical 
diagnosis obtained shortly afterwards, the application of 
section 3.6 was clearly warranted.  There is at minimum a 
substantial likelihood from the evidence as of January 2001, 
and along with further service personnel and medical records 
since obtained, that the development of his condition 
occurred during his military service on ACDUTRA.

For these reasons and bases, the prior grant of service 
connection for the residuals of paralytic polio should be 
reinstated.  And the restoration of this benefit likewise 
reestablishes the veteran's entitlement to service-connected 
compensation and other benefits that have since been awarded 
based upon the original grant of service connection.  So he 
is entitled to reinstatement of those additional benefits, 
as well.

ORDER

The claim for restoration of service connection for the 
residuals of paralytic polio is granted, to include 
entitlement to service-connected compensation benefits and 
others such as a Special Home Adaptation grant, Automobile 
and Adaptive Equipment, and SMC.

____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


